EXHIBIT 10.2
 
Trademark Assignment
 
THIS AGREEMENT (“Agreement”), dated February __, 2008, is between Skin Nutrition
LLC, a limited liability company incorporated as such in terms of the laws of
the State of Nevada (“Skin Nutrition”), and Ascension Energy, Inc. (the
“Company”), a shell company incorporated in the State of Colorado.
 
WHEREAS, Meridian Group Corporation and the Equinas Corporation, both Marshall
Island companies (collectively, the "Controlling Entities") currently controls
the Company by virtue of control or ownership of majority voting rights of the
outstanding capital stock of the Company; and
 
WHEREAS, Skin Nutrition is the owner of the trademarks and the identified
applications and/or registrations therefore listed in the attached Schedule A
hereto (hereinafter the “Trademarks”); and
 
WHEREAS, to the best of Skin Nutrition’s knowledge no proceedings to cancel the
indentified registrations are pending and no other party makes a claim of
ownership to these registrations; and
 
WHEREAS, to the best of  Skin Nutrition’s knowledge no opposition proceedings
against the identified applications are pending and no other party makes a claim
of ownership to these trademarks; and
 
WHEREAS, Skin Nutrition desires to sell, assign, and transfer to the Company all
worldwide rights it holds in and to the Trademarks, together with any associated
goodwill; and
 
WHEREAS, the Company, in accordance with a certain Stock Purchase Agreement,
dated January 31, 2008, among Skin Nutrition, the Company and Controlling
Entities, is desirous of acquiring the Trademarks.
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt of which is hereby acknowledged:
 
1.  Skin Nutrition hereby sells, assigns, and transfers to the Company, its
successors and assigns, all right, title and interest in the Trademarks,
together with the goodwill of the business symbolized by the Trademarks and the
identified applications and/or registrations thereof, and with all claims that
could be asserted by Skin Nutrition arising out of or relating to the use or
ownership of the Trademarks, in accordance with the Trademark Act § 10, 15
U.S.C. § 1060. Further, Skin Nutrition hereby sells, assigns, and transfers all
worldwide rights, title and interest it may have in the Trademarks together with
the goodwill of the business symbolized by the Trademarks and the identified
foreign applications and/or registrations therefore, and with all claims that
could be asserted by Skin Nutrition arising out of or relating to the use or
ownership of the Trademarks.
 
 
1

--------------------------------------------------------------------------------

 
 
2.  Skin Nutrition agrees that upon request by the Company it shall execute or
arrange to have executed any and all further documents as are necessary and/or
required to effectuate the recording of this assignment of the Trademarks and
the identified applications and registrations therefor.
 
3.  Skin Nutrition warrants that the aforementioned assets and property are free
of all encumbrances, that good title to and right to sell the assets and
property listed on Schedule A are vested in Skin Nutrition, and that Skin
Nutrition will defend the title to the same against the lawful claims of all
persons.
 
4.  The undersigned representative of Skin Nutrition, being hereby warned that
willful false statements and the like so made are punishable by fine or
imprisonment, or both, under Section 1001 of Title 18 of the U.S. Code and that
such willful false statements may jeopardize the validity of the identified
United States applications or any registrations resulting therefrom, declares:
that he/she is an officer of Skin Nutrition, the assigning company, and is
authorized to execute this instrument on behalf of saidcompany; and that all
statements made of his/her knowledge are true and all statements made on
information and belief are believed to be true.
 
IN TESTIMONY WHEREOF, the parties caused this Assignment to be executed by its
duly authorized officers this __ day of February 2008
 
 
_______________________________
Skin Nutrition LLC
Name: /s/ Richard Purvis
Title: President
Date ___________
_______________________________
Ascension Energy, Inc.
Name: /s/ Richard Purvis
Title: President
Date ___________



 
Agreed and acknowledged by:
 
_______________________________
Meridian Group Corporation
Name: /s/ Franco Maccioni
Title: President
Date ___________
_______________________________
Equinas Corporation
Name: /s/ N. Joubert
Title: Duly Authoirzed Business Development Agent
Date ___________



 
 
2

--------------------------------------------------------------------------------

 
 
Schedule A
 
Trademarks


Any and all types of markings, artwork, names and related brandings used by Skin
Nutrition in association with the business of Skin Nutrition as part of any kind
of commercial endeavor that is designated by the Officers and Directors of the
Company and the business of The Skin Nutrition Product Range, as that term is
defined in the Stock Purchase Agreement.


United States Trademark Registrations

 
Trademark No.
U.S. Registration
 
3,262,298

 
 
United States Trademark Applications
 

Trademark 
U.S. Serial Number
Filing Date
      Skin Nutrition    
78-556,690
1-31-2005

 
 
Foreign Registrations

 

Trademark    
Country
Registration No.
      Skin Nutrition   
South Africa
2004/15535

 


Foreign Applications

 

Trademark
Country
Application No.
      Skin Nutrition  
Australia
1018516

 
 

Trademark
Country
Application No.
      Skin Nutrition  
CTM
004180311

 
A-1